FILED
                             NOT FOR PUBLICATION                            JUL 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAN ZHANG LU,                                    No. 08-73934

               Petitioner,                       Agency No. A097-883-908

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Han Zhang Lu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184–85 (9th Cir.

2006), and we deny the petition for review.

         Substantial evidence supports the BIA’s determination that Lu is ineligible

for asylum where he conceded he suffered no past persecution and failed to

establish a well-founded fear of future persecution in China. See 8 U.S.C.

§ 1101(a)(42)(A); Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th Cir. 1991)

(noting that persecution of a petitioner’s family members may establish a well-

founded fear, despite a lack of persecution against the petitioner, only if the

persecution is “closely tied to the petitioner”). Accordingly, Lu’s asylum claim

fails.

         Because Lu failed to prove eligibility for asylum, Lu has necessarily failed

to prove eligibility for withholding of removal. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

         PETITION FOR REVIEW DENIED.




                                            2                                     08-73934